Citation Nr: 0014265	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-13 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for residuals of a left hip 
fracture claimed to have resulted from a bone disorder that, 
in turn, is claimed to have resulted from steroids prescribed 
for service-connected Crohn's disease and for a back disorder 
diagnosed as a spondyloarthropathy.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from February 1968 to October 
1970.  In November 1970, he claimed service connection for 
residuals of a back injury, and a rating decision later that 
month granted service connection for lumbosacral strain 
superimposed upon spina bifida occulta.  September 1979 and 
June 1981 decisions by the Board of Veterans' Appeals (Board) 
denied evaluations greater than 20 percent for that back 
disorder.

Following November 1985, August 1986, and April 1987 Board 
decisions, each of which remanded the case for development of 
the evidence, a May 1987 rating decision granted service 
connection for ankylosing spondylitis, formerly evaluated as 
lumbosacral strain.  A February 1993 rating decision granted 
service connection for Crohn's disease.  A March 1997 rating 
decision denied service connection for the claimed loss of 
use of both legs secondary to service-connected disorders.  A 
May 1998 Board decision characterized the issue on appeal as 
service connection, on a primary or secondary basis, for 
bilateral lower extremity paraparesis.  The Board decision 
denied that claim, and also denied an increased evaluation 
for Crohn's disease.

In a September 1997 statement, the veteran contended that a 
1995 left hip fracture, requiring subsequent arthroplasty, 
was due to medication that had been prescribed for Crohn's 
disease and ankylosing spondylitis.  The present appeal comes 
to the Board from a January 1998 rating decision by the 
Togus, Maine, Regional Office (RO) that denied service 
connection for a left hip disorder claimed as secondary to 
service-connected Crohn's disease and ankylosing spondylitis.  
In view of the veteran's contentions, more fully set forth 
below, we have characterized the issue as set forth on the 
first page of this decision.




REMAND

The medical aspects of this case raise several conflicting 
issues, which bear some detailed discussion.

The veteran's service medical records include two dated in 
October 1968.  He complained of chronic low back pain that 
began six years earlier when he fell about thirty feet and 
landed on his back.  Pain had been constant, was 
nonradiating, and was exacerbated by lifting.  Recently, he 
had lifted a barrel, and back pain resulted.  He reported a 
similar incident when he had lifted an engine at age 17.  On 
examination, there was no gross deformity, no pelvic tilt, no 
atrophy, no point tenderness, and no spasm.  Sensation and 
deep tendon reflexes were intact, and straight leg raising 
was negative.  X-rays revealed spina bifida occulta at L5-S1, 
and sacralization of L5.  The diagnostic impression was 
congenital changes at L5-S1 with a superimposed acute strain.  
The veteran was issued a medical profile that limited 
exercise and duty.

On a December 1969 record, the veteran reported a back injury 
sustained in an accident with a falling generator.  On 
another record made by a different examiner but bearing the 
same December 1969 date, he reported a back injury sustained 
in an accident with a "mule" (described elsewhere in the 
file as a small, flatbed vehicle used to transport cargo 
locally).  Examination, on the latter record, showed good 
range of motion.  Straight leg raising, as well as the 
remainder of a neurologic examination, was normal.  There was 
a small hematoma in the area of the left sacroiliac, and the 
impression was of a bruise.  Though the veteran contended in 
a September 1978 statement that he had been ordered to bed 
for a month, service medical records show that he was 
prescribed some medication and three days of bed rest.  Three 
days afterward, he had still complained of pain in the left 
sacroiliac region.  There was minimal swelling and muscle 
spasm.  He was given an injection of Robaxin, and told to 
return to the clinic if symptoms persisted.

At an October 1970 separation examination, the veteran 
complained of back pain.  Spina bifida occulta was noted, but 
his spine was otherwise normal by clinical evaluation.

It thus appears that the veteran had a back disorder which 
may have preexisted service.  Nevertheless, without 
consideration of the issue of aggravation in service of a 
preexisting disorder, a November 1970 rating decision granted 
service connection for lumbosacral strain superimposed upon 
spina bifida occulta.

In a May 1974 letter, L.A. Guite, Jr., MD, reported that, 
when he saw the veteran the previous month, his back was 
asymptomatic.  Though the veteran reported back trouble, he 
had not seen a doctor for it since service.

From that date on, the record reflects little consensus among 
health care professionals regarding the condition of the 
veteran's back.  For example, an April 1976 VA consultation 
report noted that, when the veteran had been seen the 
preceding June, his physical signs were "entirely 
unconvincing," and the examiner had refused to order a 
myelogram.  However, his current symptoms apparently were 
convincing, and a myelogram was ordered.  An April 1976 
myelogram showed only minimal L4-5 anterior changes, which 
were deemed insufficient to warrant surgery.  Nevertheless, 
symptoms reported by the veteran convinced VA physicians to 
proceed with surgery for a herniated disc.  Indeed, the 
veteran testified, at a March 1979 hearing, that he had 
ruptured a disc while trying to maintain employment.  
However, when the surgery was performed in June 1976, there 
was no herniated disc or any other spine pathology found at 
L4-5 or L5-S1.

A January 1977 VA outpatient treatment record noted that, 
when straight leg raising was tested, it was only to 25 or 30 
degrees.  However, the examiner reported that, when the 
veteran was distracted, and straight leg raising was not 
being tested, it was to 80 degrees.  On that record, and on 
another from June 1977, examiners found no convincing 
evidence of any serious low back disorder.  August 1977 
pelvis X-rays were reported as normal.  A February 1978 VA 
examiner reviewed the August 1977 X-rays, and found no 
abnormality.  November 1978 X-rays of the pelvis and 
lumbosacral spine were reported as normal.  November 1979 
pelvis X-rays were reported to show some marginal 
irregularity and sclerosis compatible with an inflammatory 
process, but they were also said to show no change from X-
rays made a year earlier though, as indicated, those X-rays 
were reported as normal.

A June 1980 examiner noted that tests were negative for 
rheumatoid factor but positive for HLA-B27, and the 
sedimentation rate was mildly elevated.  Another June 
examiner said that X-rays showed what he believed was "clear 
radiologic evidence of sacroiliitis."  A September 1980 
examiner studied November 1978 and August 1980 pelvis X-rays, 
and said they showed only minimal sclerosis, and that there 
was no interval change.  October 1981 pelvis X-rays were 
reported to show open sacroiliac joints, slight marginal 
irregularity, and sclerosis, but there was said to be no 
significant change since August 1980.  September 1983 pelvis 
X-rays reportedly showed the sacroiliac joints to be wide 
open, with slight sclerosis adjacent to them, and with what 
appeared to be slight erosive marginal irregularity.  The 
radiologist added, however, that there was little, if any, 
change when compared with November 1978 X-rays.

In a July 1984 report, a VA physician opined that 1983 pelvis 
X-rays, when compared with 1971 X-rays, showed sclerosis and 
irregular narrowing of the sacroiliac joints, consistent with 
a diagnosis of sacroiliitis.  The same examiner, after a 
September 1984 examination, contended that earlier X-rays 
showed irregular widening and narrowing of the sacroiliac 
joints, which he said was one of the early signs of 
sacroiliitis.  He said the veteran had a spondyloarthropathy, 
most likely ankylosing spondylitis.  July 1986 VA pelvis X-
rays were reported to show open sacroiliac joints, no 
narrowing of the hip joints, and no bony pathologic changes 
of the pelvis.

In December 1992, the veteran was hospitalized for a 
gastrointestinal work up, was discharged with a diagnosis of 
Crohn's disease, and was placed on 60 mg of Prednisone per 
day.

At a January 1993 VA examination, the veteran reported that, 
while in Vietnam in 1970, he had suffered an episode of 
severe diarrhea, abdominal pain, weight loss, and 
conjunctivitis, and was ill for 11/2 months.  He also reported 
that, since service, he had had diarrhea, constipation, 
abdominal pain, and sacroiliitis.  The examiner referred to 
positive tests for human leukocyte antigen B27 (HLA-B27), 
noted that such test results are consistent with enteropathic 
arthropathy and ankylosing spondylitis.  The examiner 
referred to the veteran's history of gastrointestinal upset 
that "may well have been smoldering Crohn's disease which 
finally presented in more florid form," and noted that, in 
view of a known association of "his type of sacroiliitis and 
spondylitis with Crohn's disease[,] one would have to state 
that they are related."  Accordingly, a February 1993 rating 
decision granted service connection for Crohn's disease.

March 1995 VA X-rays, made to rule out arthritis of the left 
hip, showed the joint to be intact and the joint space to be 
normal, but there were faint degenerative changes in the 
acetabular roof.  The impression was minimal degenerative 
change.

In August 1995, the veteran fell from his wheelchair while 
descending a ramp at his home.  X-rays of the left hip and 
pelvis showed a subcapital fracture of the left proximal 
femur with a degree of displacement of the distal fracture 
fragment and a mild coxa vara deformity.  In view of his 
"status" (perhaps a reference to his lack of mobility), and 
the nature of the fracture, he underwent a hemiarthroplasty.

It is clear, from the medical evidence of record, that 
examiners have not been in agreement regarding the 
credibility of reports of symptomatology, the interpretation 
of X-rays, and the significance of clinical signs.  However, 
based on that evidence, a May 1987 rating decision 
recharacterized, as ankylosing spondylitis, the grant of 
service connection for chronic lumbosacral strain  Since 
service connection for ankylosing spondylitis has been in 
effect for more than 10 years then, in the absence of fraud, 
the grant of service connection is protected by law, under 
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

In September 1997, the veteran contended that his August 1995 
hip fracture and replacement resulted from the medication, 
Prednisone, he took for Crohn's disease and ankylosing 
spondylitis.  While it is true that Prednisone may be 
prescribed for Crohn's disease and ankylosing spondylitis, 
and it is also true that the veteran took that medication in 
high doses for some period of time, the record reflects that 
Prednisone was not prescribed in this case until Crohn's 
disease was diagnosed in December 1992.  The significance of 
this fact will be made clear below.

The veteran's claim, service connection for residuals of a 
left hip fracture due to medication prescribed for Crohn's 
disease and ankylosing spondylitis, may not have been clearly 
stated.  Nevertheless, we do not understand the claim to be 
that Prednisone itself caused his femur to break, or that it 
caused him to fall from his wheel chair.  It seems more 
reasonable to infer that, from the beginning, the claim was 
based on a not-well-articulated claim that Prednisone caused 
osteoporosis or aseptic necrosis, which, in turn, made the 
fracture possible.

The veteran made his claim more clear with the submission, in 
June 1999, of treatise evidence that addressed osteoporosis, 
and of additional argument that addressed a June 1999 
Supplemental Statement of the Case.  The submission of that 
evidence and argument should have triggered the issuance of a 
Supplemental Statement of the Case, pursuant to 38 C.F.R. 
§ 19.31, since both the evidence and the argument relate to 
the instant claim.  However, according to an August 1999 
deferred rating decision, the RO interpreted the veteran's 
submission, perhaps understandably, as a new claim for 
service connection for osteoporosis.  Because of this 
misunderstanding, the case must be remanded for issuance of a 
Supplemental Statement of the Case.  See Manlincon v. West, 
12 Vet.App. 238, 240-1 (1999), citing Holland v. Gober, 10 
Vet.App. 433, 436 (1997); 38 C.F.R. § 19.31.  In addition, 
this remand will afford the RO the opportunity to consider 
further argument which the veteran submitted directly to the 
Board in October 1999.

There is no medical evidence of record that the veteran has 
osteoporosis or aseptic necrosis, and his submission of 
extracts from the PHYSICIAN'S DESK REFERENCE, indicating that 
those disorders are possible adverse reactions to the 
administration of Prednisone, does not serve to prove that he 
has them.  Thus, at this point, the present claim is not well 
grounded, so the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) has not yet attached.  Thus, we hasten to point out 
that the remand of this issue is solely for procedural 
purposes, and not for development of the evidence.

However, there is another matter, raised by the evidence, 
that the RO may wish to consider.  As noted above, it is not 
entirely clear that the veteran has, or that he has ever had, 
ankylosing spondylitis.  This matter, which lurked in the 
background of this case due to the lack of consensus among 
health care providers, was brought into sharp focus by a 
September 1998 VA examination.  On that occasion, the 
examiner made it clear that he had reviewed the veteran's 
entire claim file as well as all VA hospital records.  He 
said that the medical records showed evidence of chronic 
sacroiliitis but showed no evidence of ankylosing 
spondylitis.  Diagnoses, after that examination, included 
Crohn's disease, sacroiliitis, and the possible development 
of ankylosing spondylitis since the prior examination.  If 
the veteran has, and has had, sacroiliitis, but not 
ankylosing spondylitis, that would raise a question about the 
1993 grant of service connection for Crohn's disease.  We 
hasten to add that the propriety of the grant of service 
connection for Crohn's disease is not before us on appeal, 
and we are not remanding the case for consideration of that 
issue.

At first blush, it appears that service connection was 
granted for Crohn's disease because it was caused by 
ankylosing spondylitis.  A disorder that is proximately due 
to or the result of a service-connected disability is itself 
service connected.  38 C.F.R. § 3.310(a).  That is the same 
legal principle under which the veteran pursues the instant 
claim for service connection for residuals of a left hip 
fracture and replacement.  However, we have been unable to 
find any evidence, in the record on appeal, that Crohn's 
disease was caused by spondyloarthropathy.  Instead, at the 
January 1993 VA examination, the veteran said that, in 
service, he had an episode of severe diarrhea, abdominal 
pain, weight loss, and conjunctivitis, and was sick for 11/2 
months, and that, since service, he had had diarrhea, 
constipation, abdominal pain, and sacroiliitis.  It seems 
that the examiner, in relating Crohn's disease to service, 
relied heavily upon the veteran's reported history, 
speculated that his gastrointestinal symptoms in service and 
thereafter "may well have been smoldering Crohn's disease," 
and then relied on the "known association" of "his type of 
sacroiliitis and spondylitis with Crohn's disease" to make 
the connection.  However, with regard to those symptoms in 
service, one might expect that 11/2 months of illness would 
have generated one or two service medical records.  In fact, 
the veteran's service medical records do not reflect 
complaints or treatment relative to diarrhea, abdominal pain, 
weight loss, or conjunctivitis.

The evidence fairly raises several questions:  First, what 
"type of sacroiliitis and spondylitis" did the veteran have 
in January 1993 when he was examined for Crohn's disease?  
Second, if the history the veteran gave of gastrointestinal 
symptoms in service, and since service, is not factually 
accurate, then was Crohn's disease "smoldering" when the 
veteran was in service, or did it develop many years after 
service?  Third, was Crohn's disease proximately caused by 
the "type of sacroiliitis and spondylitis" that the veteran 
has?  Fourth, is the "known association" between Crohn's 
disease and the "type of sacroiliitis and spondylitis" that 
the veteran has so strong that Crohn's disease could be 
considered the "natural progress" of that "type of 
sacroiliitis and spondylitis?"

We recognize, of course, that the Board is not competent to 
make any inferences as to medical etiology, or cause-and-
effect, as to a claim for disability benefits without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  Moreover, we have 
jurisdiction over only issues that are properly developed on 
appeal.  Since we must remand this matter because of the 
post-Statement-of-the-Case submissions by the veteran, we do 
not address the merits of the medical questions at this time.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should review the evidence the 
veteran submitted in June 1999, and the 
additional arguments submitted in June 
and October 1999, and issue a 
Supplemental Statement of the Case which 
reflects that review.

2.  If the Supplemental Statement of the 
Case is adverse to the veteran in any 
way, he and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order, and does not 
constitute a final decision of the Board on the merits of 
this appeal.  38 C.F.R. § 20.1100(b) (1999).


